Exhibit 10.1

First Amendment to the

Landstar System, Inc. Supplemental Executive Retirement Plan

(as Amended and Restated effective January 1, 2015)

Landstar System Holdings, Inc. (the “Employer”) hereby makes this Amendment
effective as stated herein.

WHEREAS, the Employer has previously established the Landstar System, Inc.
Supplemental Executive Retirement Plan (the “Plan”) primarily for the benefit of
a select group of management or highly compensated employees; and

WHEREAS, pursuant to Section 6.03(A) of the Plan, the Employer is authorized to
amend the Plan; and

NOW, THEREFORE, pursuant to Section 6.03(A) of the Plan, the following amendment
is hereby made and shall be effective as stated herein.

 

1.

Effective as of the date this First Amendment is adopted, Item 1.17 of the
Plan’s Adoption Agreement is hereby amended in its entirety and replaced with
the following:

 

  1.17

Disability. Disability means (choose one of (a) or (b)):

 

  [    ]

(a) All impairments. All impairments constituting Disability.

 

  [X]

(b) Limited. Only the following impairments constituting Disability: Disability
means total disability as determined in accordance with the terms of the
long-term disability plan of the Employer or any of its subsidiaries in which
the Participant is eligible to participate, provided, that in the case of any
award subject to Section 409A of the Code, Disability shall have the meaning set
forth in Section 409A of the Code.

 

2.

Effective as of January 1, 2019, Item 2.04 of the Plan’s Adoption Agreement is
hereby amended in its entirety and replaced with the following:

2.04 Matching Contributions. During each Taxable Year (or other computation
period, if applicable, pursuant to Item 2.04(h)), the Employer will contribute a
Matching Contribution equal to (choose (a) or (i) or choose one or more of (b) –
(h)):

 

  [    ]

(a) None. The Employer will not make Matching Contributions to the Plan.

 

  [    ]

(b) Fixed match-flat. An amount equal to                 % of each Participant’s
Elective Deferrals for each Taxable Year.

 

  [X]

(c) Fixed match-tiered. An amount equal to the following percentages for each
specified level of a Participant’s Elective Deferrals or Years of Service for
each payroll period within the Taxable Year:

 

Elective Deferrals *    Matching Percentage  

1% to 3% of base pay

     100 %    

 

 

 

4% to 5% of base pay

     50 %    

 

 

 

Reduced by matching contributions actually made to the Landstar System, Inc.
401(k) Savings Plan for such payroll period.

  

 

*

Elective Deferrals for this purpose include the sum of Elective Deferrals under
this Plan and the Landstar System, Inc. 401(k) Savings Plan for such payroll
period. There is no Matching Contribution on Elective Deferrals from bonus pay.



--------------------------------------------------------------------------------

Note: Specify Elective Deferrals subject to match as a percentage of
Compensation or a dollar amount.

 

Years of Service    Matching Percentage  

                                     

     

 

 

 

                                     

     

 

 

 

                                     

     

 

 

 

                                     

     

 

 

 

 

  [    ]

(d) No other caps. The Employer in applying the Matching Contribution formula
under 2.04(b) or (c) above will not limit the Participant’s Elective Deferrals
taken into account (except as indicated above) and otherwise will not limit the
amount of the match.

 

  [    ]

(e) Limit on Elective Deferrals matched. The Employer in making Matching
Contributions will disregard a Participant’s Elective Deferrals exceeding
                         (specify percentage or dollar amount of Compensation)
for the Taxable Year.

 

  [    ]

(f) Limit on matching amount. The Matching Contribution for any Participant for
a Taxable Year may not exceed: ____________________________ (specify percentage
or dollar amount of Compensation).

 

  [    ]

(g) Discretionary. Such Matching Contributions as the Employer may elect,
including zero.

 

  [X]

(h) (Specify): At its sole discretion, the Employer may elect to supplement a
Participant’s Matching Contributions with a “true-up” allocation so that a
Participant’s total Matching Contribution for a Taxable Year or portion of a
Taxable Year, as determined by the Employer, equals the allocation of Matching
Contributions that the Participant would have received had the computation
period used to determine the Matching Contribution in Item 2.04(c) been the
Taxable Year or, if applicable, the portion of a Taxable Year.

 

  [    ]

(i) Frozen Matching Contributions. The Employer will not make any Matching
Contributions as of:                                                          
                            .

 

3.

Effective as of January 1, 2019, Item 2.06 of the Plan’s Adoption Agreement is
hereby amended in its entirety and replaced with the following:

2.06 Allocation Conditions. To receive an allocation of Employer Contributions,
a Participant must satisfy the following conditions during the Taxable Year
(choose (a) or choose one or both of (b) and (c)):

[    ] (a) No allocation conditions.

[    ] (b) Year of continuous service. The Participant must remain in continuous
employment with the Employer (or render contract service to the Employer) for
the entire Taxable Year.

[X] (c) (Specify): A Participant must make Elective Deferrals to this Plan
during a payroll period in order to be eligible to receive an allocation of
Matching Contributions for the payroll period. With regard to any “true-up”
Matching Contribution made pursuant to Item 2.04(h), a Participant must make
Elective Deferrals to this Plan during the applicable computation period in
order to be eligible to receive an allocation of a “true-up” Matching
Contribution for the computation period.

 

2



--------------------------------------------------------------------------------

4.

Effective as of the date this First Amendment is adopted, Item 4.01 of the
Plan’s Adoption Agreement is hereby amended in its entirety and replaced with
the following:

4.01 Payment Events/Elections. The Plan payment events are (choose one or more
of (a) through (i) as applicable):

Note: The Employer must elect the Plan permitted payment events. The Employer
may elect all of the 409A permitted events or limit the payment events, but the
Employer must elect at least one payment event. If the Plan is a separation pay
plan, the Employer must elect 4.01(a) and the Employer also may elect 4.01(b).
If the Plan permits initial payment elections, change payment elections, or
both, as to any or all of the Plan permitted payment events, the Employer should
elect 4.01(d)(iv), (e)(ii) and (i) as applicable. The Employer also should elect
under 4.02(A) and 4.02(B) as to who has election rights and to specify any
limitations on such rights. If the Plan will not offer any initial or change
payment elections, the Employer should not elect 4.01(d)(iv), (e)(ii) or (i). If
the Plan will not offer any initial payment elections the Employer also should
elect 4.02(A)(a). If the Plan will not offer change payment elections, the
Employer also should elect 4.02(B)(a).

[X] (a) Separation from Service. Applies on and after the effective date of this
restated Plan.

[X] (b) Death.

[X] (c) Disability.

[X] (d) Specified Time. The Plan permits payment to a Participant at a Specified
Time (choose one of (i)—(iv)): (Applies on and after the effective date of this
restated Plan)

[    ] (i) Forfeiture Lapse. At the time that the Deferred Compensation no
longer is subject to a Substantial Risk of Forfeiture.

[    ] (ii) Stated Age. Upon attainment of age:                      (specify
age).

[X] (iii) (Specify): On: At the Participant’s election, one of the following:
(1) a specified date; (2) one year after Separation from Service; or (3) the
later of Separation from Service or a specified date. (e.g., January 1, 2015).

[X] (iv) Election. In accordance with a Participant or Employer election under
4.02(A) or (B).

Note: The Employer must approve any Participant payment election. See
Section 4.06. Payment at a Specified Time will be a lump-sum payment.

[    ] (e) Fixed Schedule. The Plan Permits payment to a Participant in
accordance with the following Fixed Schedule (choose one of (i) or (ii)):

[    ] (i) Schedule:                                      
                                         
                                         
                                          .

[    ] (ii) Election. In accordance with a Participant or Employer election
under 4.02(A) or (B).

 

3



--------------------------------------------------------------------------------

Note: The Employer must approve any Participant payment election. See
Section 4.06. Payment pursuant to a Fixed Schedule will be installments or an
annuity commencing at a specific time.

 

  [    ]

(f) Change in Control. The Plan permits payment to a Participant based on a
Change in Control.

 

  [    ]

(g) Unforeseeable Emergency. The Plan permits payment to a Participant who has
an Unforeseeable Emergency.

 

  [X]

(h) (Specify): Participant elections made for a Taxable Year beginning before
the date this First Amendment is adopted will continue to apply to amounts
contributed (and earnings on such contributions) for such Taxable Year. (e.g.,
based on Unforeseeable Emergency, but only as the Elective Deferral Accounts).

Note: The Employer in (h) may modify any of (a)-(g) but only if such
modifications are consistent with Code §409A.

 

  [X]

(i) Election. As to 4.01 (a), (b), (c), (f), (g) and/or (h), in accordance with
a Participant or Employer election under 4.02(A) or (B).

Note: The Employer must approve any Participant payment election. See
Section 4.06.

 

5.

Effective as of the date this First Amendment is adopted, Item 4.02(b) of the
Plan’s Adoption Agreement is hereby amended in its entirety and replaced with
the following:

 

  (b)

Form. The Plan will make payment in the form of (choose one or more of (i) –
(v)):

 

  [X]

(i) Lump-sum. A single payment.

 

  [X]

(ii) Installments. In installments as follows: Substantially equal annual
installments over a period not to exceed 10 years; subject to a $25,000
post-2004 minimum account balance.

 

  [    ]

(iii) Annuity. An immediate annuity contract.

 

  [X]

(iv) (Specify): Payments made as a result of a Participant’s Death or Disability
shall only be permitted in the form of a single lump-sum payment.

 

  [X]

(v) Election. In accordance with a Participant or Employer election under
Sections 4.02(A) or (B).

IN WITNESS WHEREOF, the Employer has caused this instrument to be executed as of
the date specified below.

 

   

LANDSTAR SYSTEM HOLDINGS, INC.

Dated:                          By:         Its:    

 

4